PER CURIAM.
The filing of the record in this action has been ■ treated as a motion for appeal because the jurisdictional amount is not shown to be as much as $2500. KRS 21.-080.
This controversy involves the title to a five to seven acre tract of land in Leslie County. The parties claim under a common grantor, and the issue involves the location of a line in appellants’ deed.
The Chancellor found that the parties’ original intentions and their subsequent acts fixed the line as running with the top of a ridge rather than with the surveyed line of an adjoining land owner.
In our opinion the record justified the findings and conclusions of the Chancellor.
The motion for appeal is overruled and the judgment stands affirmed.